DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 30 September 2020 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Formal Matters
	This application is in condition for allowance except for the following formal matters.  This Examiner was unable to reach the Applicant’s representative or attorney of record after repeated attempts.  As such this Quayle action has been issued in lieu of Notice of Allowance with Examiner’s Amendment.
In the claims, the following formal matters require correction:
	Per claim 1, line 8, replace “the” before “backup processing” with --a--.  Line 9, replace “the” before “second storage device” with --a--.  Last line, insert –point-- after “first time” and delete “and” before “when”.
	Per claim 5, line 3, replace “the” before “plurality of buffers” with --a--.  Line 6, replace “the” before “earliest candidate” with --an--.
	Per claim 7, line 4, replace “the” before “buffer” with --a--.  Line 7, delete “the” before “state data” and replace “the” before “backup processing” with --a--.  Line 8, 
	Per claim 8, line 8, delete “the” before “state data” and replace “the” before “backup processing” with --a--.  Line 9, replace “the” before “first storage device” with --a--.  Line 10, replace “the” before “second storage device” with --a--.  Line 13, insert --point-- after “first time” and delete “and” before “when”.
Allowable Subject Matter
	Claims 1-8 are allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter:
	Kambe et al. [US publication No. 20190243740 A1] teaches calculating a scheduled backup completion time point on the basis of disk capability including reading/writing rate and read/writing size.
	Miura [US publication No. 20080282048 A1] teaches a control system determining the transfer rate of data based on average transfer rate of the data during a past constant backup period of time, a variation pattern of past transfer rates of the data during a past constant backup period of time, and history information of the data.  
	Per claim 1, the cited prior art references fail to teach or sufficiently suggest: 1) calculate a first time point of when a buffer overflows from an input rate of input data to the buffer; 2) determine a second time point by using the input rate, an update amount of the state data per unit time, a first throughput of a backup processing on the state data from a first storage device to a second storage device, a second throughput of 
	Per claim 7, the claim is a method claim corresponding to the system claim 1 and is allowed for the same reasons mutatis mutandis.
	Per claim 8, the claim is a computer readable storage medium claim corresponding to the system claim 1 and is allowed for the same reasons mutatis mutandis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

28 September 2021